Title: From George Washington to Thomas Jefferson, 6 March 1791
From: Washington, George
To: Jefferson, Thomas



Sunday, the 6th March 1791.

The P. would thank Mr Jefferson for placing all, or such of the enclosed Papers (after he has perused them) in the hands of the Attorney General, as he shall deem necessary for the purpose of drawing the several conveyances of the ceded Lands, or, the form of one.
For the former, it is conceived farther information than the enclosures contain, is wanting. For the latter, the agreement, and perhaps the Plat to which it refers, is all that is necessary; but the plat referred to, does not apply to the subsequent purchases.
